J-S13022-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    CHISUM MANIGO                              :
                                               :
                       Appellant               :       No. 569 EDA 2020

            Appeal from the PCRA Order Entered December 19, 2019
              In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0005300-2015,
                            CP-51-CR-0005301-2015

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                v.                             :
                                               :
                                               :
    CHISUM MANIGO                              :
                                               :
                       Appellant               :       No. 570 EDA 2020

            Appeal from the PCRA Order Entered December 19, 2019
              In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0005300-2015,
                            CP-51-CR-0005301-2015


BEFORE:      OLSON, J., KING, J., and PELLEGRINI, J.*

MEMORANDUM BY KING, J.:                                  FILED: MAY 7, 2021

        Appellant, Chisum Manigo, appeals from the order entered in the

Philadelphia County Court of Common Pleas, which dismissed his first petition



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S13022-21


filed under the Post Conviction Relief Act.1 We affirm.

        The relevant facts and procedural history of this case are as follows. On

December 25, 2017, Appellant entered negotiated guilty pleas to aggravated

assault and persons not to possess firearms at two separate docket numbers.

That same day, the court imposed the negotiated aggregate sentence of 7 to

15 years’ imprisonment followed by 5 years of probation. Appellant did not

file post-sentence motions, or notices of appeal.

        On October 15, 2018, Appellant timely filed a PCRA petition. The court

appointed PCRA counsel, who filed an amended PCRA petition on December

19, 2018. On April 15, 2019, Appellant filed a second amended PCRA petition.

On December 19, 2019, the court held an evidentiary hearing. The court held

its decision under advisement but, that same day, issued an order dismissing

Appellant’s petition.

        Appellant timely filed2 separate notices of appeal at each underlying



____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.

2 Although Appellant did not file his notices of appeal until February 11, 2020,
the docket entries fail to indicate the date on which, or the manner by which,
Appellant was served with the order denying PCRA relief. Under these
circumstances, we deem Appellant’s notices of appeal timely.                   See
Pa.R.Crim.P. 114(C)(2) (explaining docket entries must contain: “(a) the date
of receipt in the clerk’s office of the order or court notice; (b) the date
appearing on the order or court notice; and (c) the date of service of the order
or court notice”); Commonwealth v. Carter, 122 A.3d 388, 391 (Pa.Super.
2015) (stating: “The date of entry of an order ... and the date the appeal
period begins to run, shall be the day the clerk of the court ... mails or delivers
copies of the order to the parties”).

                                           -2-
J-S13022-21


docket.3 On June 24, 2020, the court ordered Appellant to file a Pa.R.A.P.

1925(b) statement of errors complained of on appeal and, on July 1, 2020,

Appellant timely filed his concise statement.

       On appeal, Appellant raises the following issues for our review:

          Did the [PCRA] court err in denying Appellant PCRA relief in
          the form of allowing him to withdraw his guilty plea after
          conducting an evidentiary hearing where the testimony
          clearly established that Appellant sent numerous written
          requests to trial counsel within ten days of being sentenced
          requesting that trial counsel file a motion to withdraw
          Appellant’s guilty plea and where his plea was unknowing
          and involuntary because he was not sentenced according to
          the agreed upon negotiations and asked his attorney mid-
          hearing if he could withdraw his plea and go forward to trial.

          Did the [PCRA] court err in failing to provide Appellant with
          proper notice and service of the final order denying PCRA
          relief so that the notice of appeal was “untimely” as the
          court’s ruling was not discovered until after the thirty-day
          time period had elapsed.

(Appellant’s Brief at 2) (unpaginated).4

       Our standard of review of the denial of a PCRA petition is limited to

examining whether the evidence of record supports the court's determination

and whether its decision is free of legal error. Commonwealth v. Conway,

14 A.3d 101 (Pa.Super. 2011), appeal denied, 612 Pa. 687, 29 A.3d 795



____________________________________________


3Because Appellant filed separate notices of appeal at each underlying docket,
he complied with the requirements of Commonwealth v. Walker, 646 Pa.
456, 185 A.3d 969 (2018).

4Based upon our determination that Appellant’s appeal was timely filed, we
need not address his second issue.

                                           -3-
J-S13022-21


(2011). This Court grants great deference to the findings of the PCRA court if

the record contains any support for those findings. Commonwealth v. Boyd,

923 A.2d 513 (Pa.Super. 2007), appeal denied, 593 Pa. 754, 932 A.2d 74

(2007). We do not give the same deference, however, to the court’s legal

conclusions. Commonwealth v. Ford, 44 A.3d 1190 (Pa.Super. 2012).

      Appellant argues that trial counsel provided ineffective assistance during

his guilty plea hearing.   Specifically, Appellant claims his guilty plea was

unknowing and involuntary because counsel advised him of the maximum

penalty he faced, but not the actual sentence he would receive. Appellant

contends counsel told Appellant that he would receive a sentence of 7 to 14

years of incarceration, but the court imposed a higher sentence of 7 to 15

years of incarceration followed by 5 years’ probation.     Appellant maintains

that he would not have proceeded with the guilty plea if he knew of the actual

sentence he would receive. Appellant insists that he attempted to stop the

guilty plea proceeding but was ignored by trial counsel. Appellant submits

counsel ignored numerous letters Appellant sent counsel requesting that

counsel withdraw Appellant’s plea.         Appellant concludes counsel was

ineffective in connection with the entry of his guilty plea, and this Court must

reverse the order denying PCRA relief and remand for appropriate further

proceedings. We disagree.

      Pennsylvania law presumes counsel has rendered effective assistance.

Commonwealth v. Williams, 597 Pa. 109, 950 A.2d 294 (2008).               When


                                     -4-
J-S13022-21


asserting a claim of ineffective assistance of counsel, the petitioner is required

to demonstrate: (1) the underlying claim is of arguable merit; (2) counsel had

no reasonable strategic basis for his action or inaction; and, (3) but for the

errors and omissions of counsel, there is a reasonable probability that the

outcome of the proceedings would have been different. Commonwealth v.

Kimball, 555 Pa. 299, 724 A.2d 326 (1999). The failure to satisfy any prong

of the test for ineffectiveness will cause the claim to fail. Williams, supra.

      “The threshold inquiry in ineffectiveness claims is whether the

issue/argument/tactic which counsel has foregone and which forms the basis

for the assertion of ineffectiveness is of arguable merit …” Commonwealth

v. Pierce, 537 Pa. 514, 524, 645 A.2d 189, 194 (1994). “Counsel cannot be

found ineffective for failing to pursue a baseless or meritless claim.”

Commonwealth v. Poplawski, 852 A.2d 323, 327 (Pa.Super. 2004).

         Once this threshold is met we apply the ‘reasonable basis’
         test to determine whether counsel’s chosen course was
         designed to effectuate his client’s interests. If we conclude
         that the particular course chosen by counsel had some
         reasonable basis, our inquiry ceases and counsel’s
         assistance is deemed effective.

Pierce, supra at 524, 645 A.2d at 194-95 (internal citations omitted).

         Prejudice is established when [an appellant] demonstrates
         that counsel’s chosen course of action had an adverse effect
         on the outcome of the proceedings. The [appellant] must
         show that there is a reasonable probability that, but for
         counsel’s unprofessional errors, the result of the proceeding
         would have been different. A reasonable probability is a
         probability sufficient to undermine confidence in the
         outcome. In [Kimball, supra], we held that a “criminal
         [appellant] alleging prejudice must show that counsel’s

                                      -5-
J-S13022-21


         errors were so serious as to deprive the defendant of a fair
         trial, a trial whose result is reliable.”

Commonwealth v. Chambers, 570 Pa. 3, 21-22, 807 A.2d 872, 883 (2002)

(some internal citations and quotation marks omitted).

      With regard to counsel’s effectiveness at a plea hearing,

         It is clear that a criminal defendant’s right to effective
         counsel extends to the plea process, as well as during trial.
         However, [a]llegations of ineffectiveness in connection with
         the entry of a guilty plea will serve as a basis for relief only
         if the ineffectiveness caused the defendant to enter an
         involuntary or unknowing plea. Where the defendant enters
         his plea on the advice of counsel, the voluntariness of the
         plea depends on whether counsel’s advice was within the
         range of competence demanded of attorneys in criminal
         cases.

Commonwealth v. Willis, 68 A.3d 997, 1001–02 (Pa.Super. 2013) (some

internal citations omitted). Further,

         “[T]he law does not require that [the defendant] be pleased
         with the outcome of his decision to enter a plea of guilty: All
         that is required is that [his] decision to plead guilty be
         knowingly,     voluntarily,   and     intelligently   made.”
         [Commonwealth v. Anderson, 995 A.2d 1184, 1192
         (Pa.Super. 2010).]

         … With regard to the voluntariness of a plea, a guilty plea
         colloquy must “affirmatively demonstrate the defendant
         understood what the plea connoted and its consequences.”
         Commonwealth v. Lewis, 708 A.2d 497, 501 (Pa.Super.
         1998). Once the defendant has entered a guilty plea, “it is
         presumed that he was aware of what he was doing, and the
         burden of proving involuntariness is upon him.”
         Commonwealth v. Bedell, 954 A.2d 1209, 1212
         (Pa.Super. 2008).

Willis, supra. Significantly, “[a] person who elects to plead guilty is bound

by the statements he makes in open court while under oath and he may not

                                        -6-
J-S13022-21


later assert grounds for withdrawing the plea which contradict the statements

he made at his plea colloquy.” Commonwealth v. Pollard, 832 A.2d 517,

523 (Pa.Super. 2003).

      Instantly, Appellant executed a written guilty plea colloquy on October

25, 2017. In the colloquy, Appellant confirmed, inter alia, his understanding

of the nature of the charges, the factual basis of the plea, the presumption of

innocence, the sentencing ranges, and the recommended sentence.           (See

Written Guilty Plea Colloquy, 10/25/17, at 1-4).        Additionally, Appellant

indicated that he had consulted with counsel and was satisfied with counsel’s

legal advice and representation.     (See id.).   Likewise, at the guilty plea

colloquy and following his plea and sentencing, Appellant stated he was

satisfied with counsel’s representation and did not wish to file a post-sentence

motion or notice of appeal. (See N.T. Plea Hearing, 10/25/17, at 13, 21-26).

      At the PCRA hearing, plea counsel testified that he believed the

aggregate negotiated sentence was 7 to 15 years’ imprisonment followed by

a period of probation. (N.T. PCRA Hearing, 12/19/19, at 6-7). Plea counsel

testified that Appellant executed his written plea colloquy before the court,

participated in an oral colloquy, and was advised of his post-sentence and

appellate rights by counsel.    (See id. at 7-8). Counsel testified that he

reviewed the colloquy with Appellant and asked Appellant whether he wanted

to file a post-sentence motion or notice of appeal; Appellant did not request

that counsel file either document. (Id. at 8-9). Counsel further confirmed


                                     -7-
J-S13022-21


that he did not receive any of the letters Appellant allegedly sent. (Id. at 15).

      Appellant testified at the PCRA hearing, inter alia, that counsel told

Appellant the negotiated sentence was 7 to 14 years of incarceration, not 7 to

15 years of incarceration plus a probationary tail.       (See id. at 18-19).

Appellant claimed that he did not read the written colloquy before signing it.

(Id. at 19).

      In denying PCRA relief, the court stated:

         This court reviewed the three (3) letters sent on November
         2, 2017, December 11, 2017, and January 20, 2018, to
         Appellant’s counsel and disagreed. (Attached as Exhibit 3).
         In these letters, Appellant simply asks trial counsel if there
         is “a motion or petition you could submit to the courts on
         my behalf for possible relief?” Exhibit 3, pg 1. This court
         could find no mention of the words “guilty plea” or
         “withdraw” in any of the letters sent to Appellant’s trial
         counsel.    This court could also find no evidence that
         Appellant’s trial counsel was ineffective.

(PCRA Court Opinion, filed 7/31/20, at 5-6).

      Our review of the record supports the PCRA court’s conclusion. There

is no evidence that Appellant’s plea was unknowing or involuntary. At every

stage of the proceedings, Appellant indicated that he knew and understood

the rights he was giving up; was aware of his prospective sentence; and was

satisfied with counsel’s representation. Appellant is bound by his statements

at the plea colloquy. See Pollard, supra. Under these circumstances, we

agree with the PCRA court that Appellant’s ineffectiveness claim lacks arguable

merit. See Kimball, supra. Accordingly, we affirm.

      Order affirmed.

                                      -8-
J-S13022-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/7/21




                          -9-